Exhibit 4.39 EFFECTIVE AS OF THE 24TH DAY OF APRIL 2009 THE GLOBAL SOURCES DIRECTORS SHARE GRANT AWARD PLAN 118 CONTENTS SectionHeading 1. Name of the Plan 2. Purpose of the Plan 3. Shares Subject to the Plan 4. Grants to Eligible Persons 5. Non-transferability 6. Adjustments 7. Vesting of Shares 8. Plan Duration 9. Administration 10. Terminating Transactions 11. Government Regulations 12. Costs and Expenses 13. Amendment of Termination of the Plan 14. Effective Date of the Plan 15. Limitation of Liability 16. Governing Law and Jurisdiction 17. Status of the Plan AnnexForm of Share Award Certificate Schedule
